 In'theMatterof FLORIDA PUBLISHINGCOMPANYandINTERNATIONALTYPOGRAPHICAL UNIONIn theMatter of FLORIDA PUBLISHINGCOMPANYandINTERNATIONAL'PRINTING PRESSMEN'S & ASSISTANTS'UNION #97 OF JACKSONVILL}i,FLORIDACases Nos. R-5333 and R-5334, respectively.-Decided June 8, 1943Mr. G. TV. Botts,of Jacksonville,Fla., forthe Company.Mr. Edward L. Thayer,of Jacksonville, Fla., for the I. T. U.Mr. Claude R. Luten,of Jacksonville,Fla., for the,Pressmen.Miss ViolaJames,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Typographical Union,herein called the I. T. U., and International Printing Pressmen's &Assistants'Union #97 of Jacksonville, Florida, herein called thePressmen, alleging that questions affecting commerce had 'arisenconcerning the representation of employees of Florida PublishingCompany, Jacksonville, Florida, herein called the Company, the-National Labor Relations Board provided for an-appropriate con-solidated hearing upon due notice before Dan M. Byrd, Jr., TrialExaminer.Said hearing was held at Jacksonville, Florida, on May11, 1943.The I. T. U., the Pressmen, and the Company appeared,participated, and were afforded full opportunity 'to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.'The Trial Examiner's rulings are free from preju-dicial error and are hereby affirmed.-On Mky 15 and 17,1943, respectively, the Company and the I. T. U.filed briefs which the Board has considered.-Upon the entire record i in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Florida Publishing Company, a Florida corporation, is en-gaged in the' printing and publishing of a daily newspaper,The'A stipulation,prouiding for'corrections"in the transcript of the record herein, enteredinto by the parties, is herebymade apart of the record, and the .transcript is ordered cor-rected in accordance therewith.50 N. L. R. B., No. 39.229516105-44-vol. 50-16 6230DECISIONSOF NATIONALLABOR RELATIONS BOARDFlorida Times-Union.The Company uses raw materials consistingof paper, ink, blankets, mats, and engraving material.During 1942purchases of these materials -amounted to approximately $420,225, allof which was purchased from points outside the State of Florida.Net sales for 1942 amounted to approxiinately $1,709,929.98, of whicli-circulation sales amounted to $804,408 and advertising sales amountedto $892,512.Approximately, 4.6 .percent of, the circulation sales oc-curred' outside the State of Florida.The, newspaper has ' a dailyaverage circulation of 97,923 papers'and a Sunday average circula-tion of 109,055 papers, of which approximately 5 percent is mailed,topoints outside the State of Florida.The Company is a memberof the Associated Press and subscribes to the United Press, theNorth American Newspaper Alliance, and other syndicated columnsYork, Chicago, Detroit, Los Angeles, and San Francisco.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalTypographical Union and International PrintingPressmen's & Assistants', Union #97 of Jacksonville, Florida, arelabor organizations, each admitting to membership employees of the'Company.III., THE QUESTION,CONCERNING REPRESENTATIONDuring April 1943, the I. T. U. requested recognition as the' ex-elusive bargaining representative of the Company's printers , andmailers; the Pressmen made, a -similar request with respect to thepressmen.The Company refuses .to, grant the requests unless anduntil the Unions are certified by the Board.The record reveals that each organization represents a substantialnumber of employees in the units. alleged by each to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2,(6) and (7) of the Act.'The Field Examiner reported that the I T U. submitted from among the punters 11application-for-membership cards and 6 signed ballots signifying that the signer will makeapplication for membership if a: majority of the printers likewise make application, and apetition containing 12 signatures of persons in the mail room recognizing the I.T. U. astheir sole bargaining agent; all 29 signatures were apparently genuine,and original, and28 were the names of persons on the Company's pay rolls of March 19 and April.23,,1943,said pay rolls listing 61 persons in the unit claimed by the I T. U-The Pressmen:submitted the'monthly'dues-payment receipts of 12 persons'for the monthof February1943 ; all 12 names are the navies of persons on the Company's' pay roll ofMarch 19, 1943,which contains the' names of 12 persons, in the,unit sought by thePressmen. FLORIDA PUBLISHING COMPANY231IV. THE APPROPRIATE UNITSThe I. T. U. seeks a. single unit of printers and mailers, excludingjanitors.The sole argument advanced for the establishment ofprinters and mailers in a single unit is the fact that both groups areadmitted to membership in the I. T. U.The Company agrees to theexclusion of the janitors, but argues,,-that the printers and mailersshould be separate" units.The printers are employed in the composing room which is in adifferent part of the building from the room in which the mailersare located.The two groups are not only under separate supervision,but their wages and hours and other conditions of 'employment aredissimilar.Under these circumstances, we are of the opinion thatthe printers and mailers constitute appropriate separate units'.'The Pressmen, and the Company agree that all journeymen printingpressmen, excluding janitors, constitute an appropriate unit.Although the parties developed no evidence with respect to theduties of supervisory employees, we find that supervisory employeeshaving the authority to hire and discharge employees should'.beexcluded.Accordingly, we find that each of the following groups constitutesa separate unit and that each is appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:(1) all printers of the Company,, excluding janitors and supervisoryemployees with the authority to hire and discharge; (2) all mailersof the Company, excluding janitors and supervisory employees withthe authority to hire and discharge; and (3) all journeymen printingpressmen of the Company, excluding janitors and supervisory em-V. THE DETERMINATION OF REPRESENTATIVESIn accordance with an agreement of the parties, we find that casualor temporary employees are ineligible to vote.The, I. T. U. andthe Company agree that, the pay roll of March 19,' 1943, should beused to determine the eligibility of the printers and mailers to vote;the Pressmen and the Company agree that the pay roll immediatelypreceding the date of the hearing should .be used to determine theeligibility of the pressmen to vote.We see no reason for' departingfrom our customary practice of using a current pay roll.Hence; weshall direct that the questions concerning representation which havearisen he resolved by separate elections among the employees in theappropriate units who were employed during the pay-roll period im-mediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives'for the purposes of collective bargaining with Florida Publish-ing Company, Jacksonville, Florida, elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among thoseemployees of the Company who fall within the groups described belowand who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor-temporarily -laid off,-,and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding casual or temporary employees and employees whohave since quit or been discharged for cause:(1)All printers of the Company, excluding janitors and super-visory employees with the authority to hire and discharge, to deter-mine whether or not they desire to be represented by InternationalTypographical Union, for the purposes of collective bargaining;(2)All mailers of the Company, excluding janitors and supervisoryemployees with the authority to hire and discharge, to deter-mine whether or not they desire to be represented by InternationalTypographical Union, forrthe;purposes of collective bargaining; and(3)All journeymen printing pressmen'of the Company, excludingjanitors and supervisory employees with the authority to hire anddischarge, to determine whether or not they desire to be representedJacksonville, Florida, for the purposes of collective bargaining.re